Exhibit 10.02(s)


EQT CORPORATION


2018 VALUE DRIVER PERFORMANCE SHARE UNITS AWARD AGREEMENT


Non-transferable




G R A N T T O


_______________________________
(“Grantee”)


DATE OF GRANT: [Grant Date], 2018        
(“Grant Date”)


by EQT Corporation (the “Company”) of Performance Share Unit Awards (the
“Performance Share Units”), representing the right to earn a cash payment equal
to the value of an equivalent number of shares of the Company’s common stock
(the “Common Stock”), pursuant to and subject to the provisions of the EQT
Corporation 2014 Long-Term Incentive Plan (as amended from time to time, the
“Plan”), and the terms and conditions set forth on the following pages of this
award agreement (this “Agreement”).


The target number of Performance Share Units subject to this award is
[____________] (as more fully described herein, the “Target Award”). Depending
on the Company’s level of attainment of a specified performance goal for the
one-year period beginning January 1, 2018 and ending December 31, 2018, Grantee
may earn and vest in 0% to 300% of the Target Award, in accordance with Exhibit
A and the terms of this Agreement.


Grantee’s Performance Share Units under this Agreement shall not be effective
unless, no later than 45 days after the Grant Date, (i) Grantee accepts the
Performance Share Units through the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com, and (ii) to the extent Grantee is not
already subject to a confidentiality, non-solicitation and non-competition
agreement with the Company, Grantee executes a confidentiality, non-solicitation
and non-competition agreement acceptable to the Company.


When Grantee accepts the Performance Share Units through the Fidelity
NetBenefits website, Grantee shall be deemed to have (i) acknowledged receipt of
the Performance Share Units granted on the Grant Date (the terms of which are
subject to the terms and conditions of this Agreement and the Plan) and copies
of this Agreement and the Plan, and (ii) agreed to be bound by all the
provisions of this Agreement and the Plan.


TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Cause” means: (i) Grantee’s conviction of a felony, a crime of moral turpitude
or fraud or Grantee’s having committed fraud, misappropriation or embezzlement
in connection with the performance of Grantee’s duties; (ii) Grantee’s willful
and repeated failures to substantially perform assigned duties; or (iii)
Grantee’s violation of any provision of a written employment-related agreement
between Grantee and the Company or express significant policies of the Company.
If the Company terminates Grantee’s employment for Cause, the Company shall give
Grantee written notice setting forth the reason for Grantee’s termination not
later than 30 days after such termination.





--------------------------------------------------------------------------------







(b)
“Confirmation Date” means the date of the Committee’s certification of
achievement of the Threshold Performance Goal, determination of the Performance
Multiplier and approval of the Confirmed Performance Share Units, but no later
than March 1, 2019.

(c)
“Confirmed Performance Share Units” means the number of Performance Share Units
(rounded to the nearest whole share) equal to the Target Award times the
Performance Multiplier, as determined by the Committee in accordance with
Exhibit A; provided, however, that if (i) a Qualifying Change of Control occurs
on or before the Confirmation Date and while Grantee remains employed by the
Company and/or its Affiliates, or (ii) Grantee’s employment is terminated under
the circumstances described in Sections 3(a) or 3(b) below on or before the
Confirmation Date, the number of Confirmed Performance Share Units shall in each
case equal the Target Award, regardless of the Threshold Performance Goal or any
other performance considerations. The term “Confirmed Performance Share Units”
shall also include any Performance Share Units converted from dividend
equivalents after the Confirmation Date or, if earlier, a Qualifying Change of
Control or the termination of Grantee’s employment under the circumstances
described in Section 3below.

(d)
“Dropdown Transaction” means any transfer of assets, other than in the ordinary
course of business, by the Company or any Affiliate (other than the Partnership
and any subsidiary of the Partnership) to the Partnership or any subsidiary of
the Partnership, whether by sale of assets, merger or otherwise; provided that,
upon the transfer of such assets, the assets continue to be consolidated in the
Company’s financial statements.

(e)
“Good Reason” means Grantee’s resignation within 90 days after: (i) a reduction
in Grantee’s base salary of 10% or more (unless the reduction is applicable to
all similarly situated employees); (ii) a reduction in Grantee’s annual
short-term bonus target of 10% or more (unless the reduction is applicable to
all similarly situated employees); (iii) a significant diminution in Grantee’s
job responsibilities, duties or authority; (iv) a change in the geographic
location of Grantee’s primary reporting location of more than 50 miles; and/or
(v) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

A termination by Grantee shall not constitute termination for Good Reason unless
Grantee first delivers to the General Counsel of the Company written notice: (i)
stating that Grantee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days) to take action to
correct, rescind or substantially reverse the occurrence supporting termination
for Good Reason as identified by Grantee. Failure by the Company to act or
respond to the written notice shall not be deemed to be an admission that Good
Reason exists.
(f)
“Partnership” means EQT Midstream Partners, LP, an Affiliate of the Company.

(g)
“Payment Date” is defined in Section 4 of this Agreement.

(h)
“Performance Multiplier” means the percentage, from 0% to 300%, that will be
applied to the Target Award to determine the maximum number of Performance Share
Units that may ultimately vest based on Grantee’s continued employment through
the applicable Vesting Date(s), as more fully described in Exhibit A hereto.

(i)
“Pro Rata Amount” is defined in Section 3 of this Agreement.

(j)
“Qualifying Change of Control” means a Change of Control (as then defined in the
Plan) unless (i) all outstanding Performance Share Units awarded pursuant to
2018 Value Driver Performance Share Units Award Agreements are assumed by the
surviving entity of the Change of Control (or otherwise





--------------------------------------------------------------------------------







equitably converted or substituted in connection with the Change of Control in a
manner approved by the Committee) or (ii) the Company is the surviving entity of
the Change of Control.
(k)
“Qualifying Termination” means the involuntary termination by the Company (or,
as applicable, its successor) of Grantee’s employment as a result of (i) the
sale, consolidation or full or partial shutdown of a facility, department or
business unit; (ii) a position elimination because of a reorganization or lack
of work; or (iii) Grantee’s death or Disability.

(l)
“Target Award” means the number of Performance Share Units indicated on the
cover page hereof as being the original Target Award, plus any Performance Share
Units converted from dividend equivalents on the Target Award prior to the
Confirmation Date or, if earlier, a Qualifying Change of Control or the
termination of Grantee’s employment under the circumstances described in Section
3 below.

(m)
“Threshold Performance Goal” means the level of 2018 EBITDA, as indicated on
Exhibit A hereto, that must be achieved in order for any Performance Share Units
to be earned by Grantee pursuant to this Agreement (absent a Qualifying Change
of Control occurring or the termination of Grantee’s employment under the
circumstances described in Sections 3(a) or 3(b) below, in each case on or
before the Confirmation Date).

(n)
“Vesting Date” is defined in Section 2 of this Agreement.

(o)
“2018 EBITDA” means the Company’s income from continuing operations (which
shall, for the avoidance of doubt, include income attributable to
non-controlling interests) before interest, income taxes, depreciation,
depletion, amortization and cumulative effect of accounting change for the
fiscal year ending December 31, 2018, (i) calculated using the fixed commodity
prices set forth in the Company’s 2018 business plan (the “2018 Plan”) and
adjusted for all cash settled derivatives and all basis and fixed price sales
set forth in the 2018 Plan, (ii) excluding the effects of non-cash derivative
gains (losses) not included in the 2018 Plan, (iii) excluding gains / losses on
derivatives not designated as hedges, (iv) excluding the effects of non-cash
impairments, (v) excluding all direct and indirect impacts of acquisitions
and/or dispositions during the year in which the total consideration paid,
received or assumed is in excess of $100 million to the extent not contemplated
by the 2018 Plan, (vi) excluding any charge and benefit associated with the
repurchase of debt by the Company, and (vii) to the extent not contemplated by
the 2018 Plan, excluding the costs associated with the Company’s analyses of (A)
the Company’s “sum-of-the-parts discount” and (B) the structure of the Company’s
master limited partnerships, and the implementation of any changes recommended
as a result of either of the foregoing. The impact of acquisitions and/or
dispositions in excess of $50 million and less than or equal to $100 million may
be considered for the purpose of the Committee’s exercise of downward discretion
as described in Exhibit A. For the avoidance of doubt, Dropdown Transactions to
the Partnership or any subsidiary of the Partnership shall not be deemed to be
dispositions for purposes of calculating 2018 EBITDA. If any event occurs on or
after the Grant Date that causes the Company to report discontinued operations
for 2018 not contemplated in the Company’s 2018 business plan, the Company’s
2018 business plan EBITDA shall be adjusted to exclude the components of 2018
EBITDA attributable to such discontinued operations.

2.    Earning and Vesting of Performance Share Units. The Performance Share
Units have been credited to a bookkeeping account on behalf of Grantee and do
not represent actual shares of Common Stock. Grantee shall have no right to
exchange the Performance Share Units for cash, stock or any other benefit and
shall be a mere unsecured creditor of the Company with respect to such
Performance Share Units and any future rights to benefits. The Performance Share
Units represent the right to earn and vest in up to 300% of the Target Award,
payable in cash on the applicable Payment Date, depending on (i) the Company’s
attainment of the Threshold Performance Goal and the application of the
Performance Multiplier to the Target Award




--------------------------------------------------------------------------------







in accordance with Exhibit A, and (ii) Grantee’s continued employment with the
Company and/or its Affiliates through the applicable Vesting Date. Any
Performance Share Units that do not become Confirmed Performance Share Units
will immediately be forfeited without further consideration or any act or action
by Grantee. Confirmed Performance Share Units, if any, will vest and become
non-forfeitable on the earliest to occur of the following (the “Vesting Date”):
(a)
as to 50% of the Confirmed Performance Share Units, upon the Payment Date on or
following January 1, 2019, provided Grantee has continued in the employment of
the Company and/or its Affiliates through such date, and

(b)
as to 50% of the Confirmed Performance Share Units, upon the Payment Date on or
following January 1, 2020, provided Grantee has continued in the employment of
the Company and/or its Affiliates through such date, or

(c)
as to 100% of the unpaid Confirmed Performance Share Units, upon the occurrence
of a Qualifying Change of Control, provided Grantee has continued in the
employment of the Company and/or its Affiliates through such date, or

(d)
as to 100% of the unpaid Confirmed Performance Share Units, upon (i) the
termination of Grantee’s employment under the circumstances described in clause
(i) under Section 3(a) below, (ii) Grantee’s qualifying resignation under the
circumstances described in clause (ii) under Section 3(a) below or (iii)
Grantee’s death, or

(e)
as to the Pro Rata Amount only, upon the termination of Grantee’s employment
under the circumstances described in Section 3(b)(ii) below.

3.    Change in Status.
(a)    Notwithstanding Section 9 of the Plan, in the event that following a
Change of Control that is not a Qualifying Change of Control, (i) Grantee’s
employment is terminated without Cause or (ii) Grantee resigns for Good Reason,
in each case prior to the second anniversary of the effective date of the Change
of Control, any unvested Confirmed Performance Share Units will vest.
As a condition to the vesting of any Confirmed Performance Share Units pursuant
to Section 3(a) above, Grantee will be required to execute and not revoke a full
release of claims in a form acceptable to the Company within 30 days of the
termination or resignation, as applicable. Failure to satisfy this condition
will result in forfeiture of such Confirmed Performance Share Units.
(b)    Except as provided in Section 3(a) above, (i) if Grantee’s employment is
terminated due to Grantee’s death, 100% of the Confirmed Performance Share Units
will vest and (ii) if Grantee’s termination is due to any other Qualifying
Termination, any unvested Confirmed Performance Share Units will vest as follows
(such percentage of Confirmed Performance Share Units then vesting is defined as
the “Pro Rata Amount”):
Termination Date
 
Percent Vesting
Prior to January 1, 2019
 
  0%
January 1, 2019 - December 31, 2019
 
  50%
January 1, 2020 and thereafter
 
100%
 
 
 



As a condition to the vesting of unvested Confirmed Performance Share Units in
connection with a Qualifying Termination, pursuant to Section 3(b) above,
Grantee (or Grantee’s estate or beneficiary) will be required to execute and not
revoke a full release of claims in a form acceptable to the Company within 30
days of the




--------------------------------------------------------------------------------







Qualifying Termination. Failure to satisfy this condition will result in
forfeiture of the unvested Confirmed Performance Share Units.


Except as may be otherwise provided under any written employment-related
agreement with Grantee, in the event Grantee’s employment terminates for any
other reason, including retirement, at any time prior to the applicable Vesting
Date, all of Grantee’s Performance Share Units (including Performance Share
Units accumulated from dividend equivalents in accordance with Section 5 below)
will immediately be forfeited without further consideration or any act or action
by Grantee. Notwithstanding anything to the contrary in this Section 3, if
Grantee’s employment is terminated and such termination is voluntary (including
retirement) or such termination is a Qualifying Termination and Grantee remains
on the board of directors of the Company or any subsidiary or affiliate of the
Company whose equity is publicly traded on the New York Stock Exchange or the
NASDAQ Stock Market following such termination of employment, Grantee’s
Performance Share Units (including Performance Share Units accumulated from
dividend equivalents in accordance with Section 5 below) shall not be forfeited
but shall continue to vest in accordance with the above provisions for as long
as Grantee remains on such board of directors, in which case any references
herein and on Exhibit A to Grantee’s employment shall be deemed to include his
or her continued service on such board.


4.    Form and Time of Payment. Confirmed Performance Share Units shall be
payable on the applicable payment date (each, a “Payment Date”) as provided in
this Section 4:


•
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Section 2(a) shall be a date selected by the Company that is no later than sixty
(60) days after January 1, 2019. Except as set forth below, such awards shall be
paid on the Payment Date in cash, equal to (i) the Fair Market Value per share
of the Company’s Common Stock on the last business day of 2018, times (ii) the
number of Confirmed Performance Share Units then vesting.



•
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Section 2(b) shall be a date selected by the Company that is no later than sixty
(60) days after January 1, 2020. Except as set forth below, such awards shall be
paid on the Payment Date in cash, equal to (i) the Fair Market Value per share
of the Company’s Common Stock on the last business day of 2019, times (ii) the
number of Confirmed Performance Share Units then vesting.



•
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Section 2(c) shall be the closing date of the Qualifying Change of Control.
Except as set forth below, such awards shall be paid on the Payment Date in
cash, equal to (i) the Fair Market Value per share of the Company’s Common Stock
on the business day immediately preceding the closing date of the Qualifying
Change of Control, times (ii) the number of Confirmed Performance Share Units
then vesting.



•
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Sections 2(d) and 2(e) shall be a date selected by the Company that is no later
than sixty (60) days after the termination of Grantee’s employment, provided
that any release of claims required under Section 3(a) or 3(b) has become
effective. Except as set forth below, such awards shall be paid on the Payment
Date in cash, equal to (i) the Fair Market Value per share of the Company’s
Common Stock as of the last business day of the month preceding the date of the
applicable employment termination, times (ii) the number of Confirmed
Performance Share Units then vesting.







--------------------------------------------------------------------------------







•
Such other date as may be otherwise provided under any written
employment-related agreement with Grantee (including any confidentiality,
non-solicitation, non-competition, change of control or similar agreement).



Notwithstanding the foregoing, the Committee may determine, in its discretion
and for any reason, that Confirmed Performance Share Units will be paid in whole
or in part in shares of Common Stock. If Grantee receives payment in the form of
Common Stock, such awards shall be paid on the Payment Date, in whole or in
part, in shares of Common Stock, equal to one share of Common Stock times the
number of Confirmed Performance Share Units then vesting (or portion thereof
determined by the Committee).


5.    Dividend Equivalents. If the Performance Share Units are outstanding on
the record date for dividends or other distributions with respect to the Common
Stock, then (i) if such dividends or distributions are paid on or before the
final Payment Date, the dollar amount or fair market value of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Performance Share Units shall be converted into additional
Performance Share Units in Grantee’s name, based on the Fair Market Value of the
Common Stock as of the date such dividends or distributions are paid, or (ii) if
such dividends or distributions are paid after the final Payment Date, Grantee
shall receive a cash payment in respect of such dividends or distributions. Any
additional Performance Share Units pursuant to this Section 5 shall be subject
to the same performance and time-vesting conditions and transfer restrictions as
apply to the Performance Share Units with respect to which they relate.


6.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Share Units may be pledged, encumbered, or hypothecated or be
made subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. Except as provided in the Plan, the
Performance Share Units may not be sold, assigned, transferred, or otherwise
disposed of by Grantee other than by will or the laws of descent and
distribution. The designation of a beneficiary shall not constitute a transfer.


7.    Limitation of Rights. The Performance Share Units do not confer to Grantee
or Grantee’s beneficiary, executors or administrators any rights of a
shareholder of the Company. Grantee shall not have voting or any other rights as
a shareholder of the Company with respect to the Performance Share Units.


8.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of this award. With respect to
withholding required upon any taxable event arising as a result of this award,
to the extent the Committee determines that the Confirmed Performance Share
Units will be paid in shares of Common Stock, the employer shall satisfy the tax
withholding required by withholding shares of Common Stock having a Fair Market
Value as of the date that the amount of tax to be withheld is to be determined
equal to the amount of tax required to be withheld. The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, and the Company and, where applicable, its Affiliates will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.


9.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan and such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to interpret and administer the Plan
and this Agreement, and to make all decisions and determinations as it may deem
to be necessary or advisable for the administration thereof, all of which shall
be final and binding upon Grantee and the Company. In




--------------------------------------------------------------------------------







the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative. Any conflict between this Agreement and the terms
of a written employment-related agreement with Grantee effective on or prior to
the Grant Date shall be decided in favor of the provisions of such
employment-related agreement.


10.    Recoupment Policy. Any shares of Common Stock distributed or amounts paid
to Grantee hereunder, and any cash or other benefit acquired upon the sale of
shares of Common Stock distributed hereunder, shall be subject to the terms and
conditions of any compensation recoupment policy adopted from time to time by
the Company’s board of directors or any committee of such board, to the extent
such policy is applicable to Grantee and the Performance Share Units.
11.    Relationship to Other Benefits. The Performance Share Units shall not
affect the calculation of benefits under the Company’s or its Affiliates’
qualified retirement plans or any other retirement, compensation or benefit plan
or program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements; provided, however, that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Agreement regardless of whether the Threshold
Performance Goal was attained.


12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Share Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


15.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Corporate Director, Compensation and Benefits.


16.    Dispute Resolution. Any dispute regarding the payment of benefits under
this Agreement or the Plan shall be resolved in accordance with the EQT
Corporation Long-Term Incentive Dispute Resolution Procedures as in effect at
the time of such dispute. A copy of such procedures is available on the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com.
17.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to payment for an award under
this Agreement shall be considered to be subject to a substantial




--------------------------------------------------------------------------------







risk of forfeiture in accordance with those terms as defined or referenced in
Sections 83(a), 409A and 3121(v)(2) of the Code; and (ii) until the award is
paid on the applicable Payment Date, Grantee shall have merely an unfunded,
unsecured promise to receive such award, and such unfunded promise shall not
consist of a transfer of “property” within the meaning of Section 83 of the
Code. The Performance Share Units under this Agreement are intended to meet the
performance-based compensation exemption from Section 162(m) of the Code.
18.    Plan and Company Information. Grantee may access important information
about the Company and the Plan through the Company’s website. Copies of the Plan
and Plan Prospectus can be found by logging into the Fidelity NetBenefits
website, which can be found at www.netbenefits.fidelity.com, and clicking on the
“Stock Plans” tab and then following the prompts to the Plan documents. Copies
of the Company’s most recent Annual Report on Form 10-K, Proxy Statement and
other information generally delivered to the Company’s shareholders can be found
at www.eqt.com by clicking on the “Investors” link on the main page and then
“SEC Filings.” Paper copies of such documents are available upon request made to
the Company’s Corporate Secretary.






--------------------------------------------------------------------------------









EXHIBIT A


Determination and Vesting of Performance Share Units


The target number of Performance Share Units subject to this Award is described
in the 2018 Value Driver Performance Share Units Award Agreement to which this
Exhibit A is attached (the “Target Award”). Grantee may earn and vest in 0% to
300% of the Target Award, depending on (i) the Company’s achievement of a
minimum level of EBITDA for 2018, (ii) the Committee’s determination of the
Performance Multiplier, taking into consideration certain financial performance
measures and value drivers and individual performance on value drivers, and
(iii) except as provided by Section 3 of the 2018 Value Driver Performance Share
Units Award Agreement or under the terms of any written employment-related
agreement with Grantee, Grantee’s continued employment through the applicable
Vesting Date(s), as follows:


1.    Subject in all cases to the terms of any written employment-related
agreement with Grantee, between December 31, 2018 and March 1, 2019 (i.e., on
the Confirmation Date), the Committee shall determine and certify the Company’s
2018 EBITDA and the Performance Multiplier applicable to this Award:


•If 2018 EBITDA is less than the Company’s 2018 business plan EBITDA, the
Performance Multiplier shall be 0% and the entire Award shall be forfeited
without further consideration or any act or action by Grantee.


•If 2018 EBITDA is equal to the Company’s 2018 business plan EBITDA or above,
the Performance Multiplier will be 300%, subject to the Committee’s discretion
to determine that a lower Performance Multiplier shall apply to this Award. In
exercising such discretion, the Committee shall consider and be guided by the
following considerations: (i) the financial performance measures and value
drivers of the applicable short-term incentive program of the Company for
calendar year 2018, and (ii) if desired, Grantee’s individual performance on his
or her 2018 value drivers. Notwithstanding its certification of the Performance
Multiplier on the Confirmation Date, the Committee may further reduce the
Performance Multiplier at any time prior to December 31, 2019 in the event that
any of the value driver results used to originally determine the Performance
Multiplier are determined to be materially inaccurate, regardless of whether
misconduct of any person was involved or whether the inaccuracy leads to a
restatement of financial results. The Committee may choose not to reduce the
Performance Multiplier based on the facts and circumstances or legal
constraints.


2.    Grantee’s Confirmed Performance Share Units shall be determined by
multiplying the Target Award by the Performance Multiplier. Notwithstanding the
above, if (i) a Qualifying Change of Control occurs on or before the
Confirmation Date and while Grantee remains employed by the Company and/or its
Affiliates, or (ii) Grantee’s employment is terminated under the circumstances
described in Section 3(a) of the 2018 Value Driver Performance Share Units Award
Agreement on or before the Confirmation Date, the number of Confirmed
Performance Share Units shall equal the Target Award, regardless of the
Threshold Performance Goal or any other performance considerations.


3.    Except as provided by Section 3 of the 2018 Value Driver Performance Share
Units Award Agreement or under the terms of any written employment-related
agreement with Grantee, the Confirmed Performance Share Units shall be further
subject to service-based vesting requirements, such that they will vest and
convert to shares of Common Stock only if and when Grantee remains employed with
the Company or any of its




--------------------------------------------------------------------------------







Affiliates through the applicable Vesting Date(s), as provided in Section 2 of
the 2018 Value Driver Performance Share Units Award Agreement.


